SUMMARY ORDER
Bellavia Blatt & Crossett, P.C. appeals from a judgment entered on December 28, 2015 resulting from the District Court’s grant of summary judgment in favor of Kel & Partners LLC and Kel Kelly on December 16, 2015. We have reviewed all of the arguments raised by Bellavia Blatt on appeal and find them to be without merit. Accordingly, we AFFIRM the December 28, 2015 judgment of the District Court for substantially the reasons stated by the District Court in its well-reasoned Memorandum and Order filed December 16,2015.